COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                 NO. 02-10-00089-CV


IN THE INTEREST OF T.S., B.S.,
B.S., AND T.S., CHILDREN


                                        ------------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                           MEMORANDUM OPINION1

                                        ------------

                                   I. Introduction

      Appellants T.O. (Mother) and B.S. Sr. (Father) appeal the termination of

their parental rights to their children, T.S., B.S., B.S. Jr., and T.S. The trial court

found by clear and convincing evidence that Appellants had (1) knowingly placed

or knowingly allowed the children to remain in conditions or surroundings that



      1
       See Tex. R. App. P. 47.4.
endangered their physical or emotional well-being, and (2) engaged in conduct or

knowingly placed the children with persons who engaged in conduct that

endangers the children’s physical or emotional well-being. See Tex. Fam. Code

Ann. § 161.001(1)(D), (E) (Vernon Supp. 2010). The trial court also found that

termination of the parent-child relationship would be in the children’s best

interest. See id. § 161.001(2).

      In two points, Father challenges the legal and factual sufficiency of the

evidence supporting the trial court’s endangerment findings.             In three points,

Mother challenges the legal and factual sufficiency of the evidence supporting

the trial court’s endangerment findings and argues that it was an abuse of

discretion for the judge of the 324th District Court to hear the case while the

325th District Court continued to have jurisdiction. Because we hold that the

324th District Court did not abuse its discretion by hearing the case while the

325th District Court continued to have jurisdiction, we overrule that issue.

Further, because we hold that the evidence is legally and factually sufficient to

support the endangerment findings against both Mother and Father, we affirm the

trial court’s judgment as to the termination of their parental rights.

                     II. Factual and Procedural Background

      A. DFPS’s Investigation

      Mother and Father have been in an off-and-on relationship for over eleven

years, at times living in separate residences. They have four children together,

                                            2
T.S., born February 3, 2004, B.S. and B.S. Jr., born February 10, 2007, and T.S.,

born June 20, 2008. This family was first referred to the Texas Department of

Family and Protective Services (DFPS) in February 2007, when Mother showed

up for a medical appointment with a scratch on her face. Mother admitted that

she had received the scratch during an altercation with her mother while Mother

was eight months pregnant with the twins. The twins were born the next day,

one month premature. There is also evidence that Father had assaulted Mother

while she was pregnant with the twins.        Father pleaded guilty to assaulting

Mother by ―striking or dragging her with his hand.‖

      DFPS was contacted again in July 2007, after Mother assaulted another

woman at the children’s daycare. During the altercation, Mother bit the other

woman in the abdominal area, obtained an object to use as a weapon, and

caused property damage to the daycare by removing a sink. A staff member at

the daycare was injured when she tried to stop Mother from attacking the other

woman. The DFPS investigator ruled that there was reason to believe neglectful

supervision by Mother. A daycare employee testified that the children would

sometimes come to the daycare dirty and smelling so bad that the daycare staff

would have to bathe them. Because the parents’ case was still ongoing, the

investigator took no action other than offering resources.         DFPS offered

parenting classes, therapy, anger management, and referrals for assistance with



                                          3
food stamps and Temporary Assistance for Needy Families (TANF). Mother and

Father did not participate in these offered services.

      When T.S. was born in June 2008, the hospital notified DFPS that Mother

was ―exhausted and overwhelmed and possibly unable to care for her 3 children

that reside at home.‖ The investigator discovered that Mother was selling her

food stamps and living illegally with her mother, who was in Section 8 housing.

The investigator found that there was reason to believe physical neglect by

Mother. Despite concerns that Mother was once again living with her mother—a

person with whom she had a history of physical violence—DFPS continued to

allow the children to remain with Mother. The case was designated ―Intensive‖

and assigned to Family Preservation Services.

      In September 2008, believing that the family was at high risk for removal of

the children, DFPS interviewed Mother and Father to assess their qualifications

for Family Based Safety Services. This program offered financial assistance to

the parents. Mother seemed willing to discuss her need for a monthly stipend for

rent, diapers, and other items, as well as her need for money for furniture. At this

point, she had moved and the DFPS worker found her and the four children living

in a house with no furniture other than a king-sized bed. Approximately a week

later, Mother was arrested and jailed.




                                           4
      Mother’s incarceration was the result of another violent incident with her

mother. The children had been playing outside when Mother and her mother got

into a fight. When the children entered the house, Mother picked up one of them

in an attempt to get her mother to stop hitting her. Mother testified she did not

fight back because she did not want the children seeing her hit their

grandmother. Nonetheless, Mother bit her mother. Mother was then arrested.

      While Mother was in jail, Father was the sole caregiver of all four children.

DFPS found Father in a sparse apartment with no diapers for the children.

Father had tied shirts around the twins’ waists to serve as diapers, but the shirts

were full of waste, and Father had nothing for them to change in to. Father did

not have a job and, therefore, had no financial ability to buy necessities for the

children. DFPS provided food, formula, and clothing to Father for the children.

Even after the clothing was furnished to Father, the DFPS worker found the

children dressed only in diapers or t-shirts and diapers at her visits.

      The DFPS investigator also witnessed Father ―propping‖ the infant’s bottle

up while she drank, which is dangerous and could lead to choking.              The

investigator instructed Father not to prop the bottle. When she returned the next

day, Father was still propping the bottle.      He admitted that he knew it was

dangerous but he ―didn’t know what else to do.‖ The worker also returned to the

house in October 2008 to find the bottle propped in the mouth of T.S. while under

the care of Father.

                                            5
      The investigator saw that Father was overwhelmed caring for four small

children by himself, but she testified that she did not see any ―red flags‖

indicating she should remove the children from his care. The children appeared

to be happy and to love their father. DFPS noted that Father ―really wanted the

help. He wanted to be able to provide for the children. He tried very hard. He

was just very overwhelmed with having four children. He really wanted them,

really wanted to do what was right for them.‖ DFPS recommended parenting

skills classes.   Father had a Women, Infants, and Children Food Assistance

Program (WIC) card but, because he was not listed as a person who could use it,

he was unable to purchase items with it. Father did not have an ID to get on the

WIC account or to get food stamps, and he had failed to obtain an ID card.

Father also did not go to the daycare to complete the necessary paperwork to

enroll the children.

      Father was arrested in October 2008 and charged with robbery and

aggravated robbery.       Before his arrest, Father had informed the DFPS

investigator that he believed he had a warrant for his arrest for failure to report for

his probation appointment and for engaging in additional criminal activity. After

he was arrested, he used his allotted phone call to call the investigator to retrieve

the children. All four children were sent to a foster family, with whom they still

reside. DFPS sent a letter to Father while he was incarcerated outlining the



                                            6
requirements of his service plan. Father claims to have never received it, and

DFPS could not verify its receipt.

      When Mother was released from jail, DFPS gave her a service plan, which

required various classes and therapies.       Mother completed the classes in

parenting, domestic violence, and anger management, and she consented to a

psychological evaluation. Mother said she learned a lot, but at trial she could not

recall anything specific that she learned. As a result of her apparent progress,

the trial court granted Mother temporary possessory conservatorship as

recommended by DFPS. The children were to be returned to her based in part

on her representation that she held a job. Mother told DFPS that she could not

take the children full time because she was working at USA Janitorial Services

during the week. In fact, she was not working there at the time, and it is unclear

if she ever did work there or for how long. Instead, the evidence showed that

Mother had been posing for risqué pictures that were supposed to appear in a

magazine but were also posted on a website. Mother even acknowledged that

she had misled the trial court at the hearing to get her children back by stating

that she was working at USA Janitorial Services when she was not. Based on

Mother’s representations, DFPS was going to provide daycare for the children,

but until that was arranged, she would get weekend visits, and the children would

spend the week with their foster family. When DFPS found out that Mother was

not employed at USA Janitorial Services, they informed her that she would be

                                          7
getting the children full time. Mother also admitted that she told the food stamps

office that she was unemployed while she was working so she could get food

stamps. She applied for food stamps on an emergency basis the first weekend

she had the children although she acknowledged that she had food that had

been sent by the foster family. When DFPS told her that she could still get food

stamps even if she was employed, she responded that ―she never tells them

she’s working. She’s always told them that she didn’t have employment.‖

      DFPS also agreed to a list of approved caretakers to assist Mother in

watching the children, including Mother’s sister.     Despite the fact that the

children’s maternal grandmother was not on the list and was an alcoholic, Mother

repeatedly left the children with their grandmother.     Mother told DFPS she

thought it was okay to leave the children with her mother as long as another

person was also present.

      At the final weekend visit, DFPS claimed that Mother ―didn’t appear

excited‖ about getting her children for the weekend. Mother asked the DFPS

worker if it would be all right if she would not be at home on Monday morning

when DFPS came to retrieve the children and if instead, her sister would be

watching them. DFPS approved. That Monday, Mother was not at home when

DFPS arrived, but neither was her sister.     The children were with a woman

named ―Red,‖ whom the oldest child told DFPS had watched them that weekend.

―Red‖ was a friend of Mother’s who also had posed for pictures that had

                                         8
appeared on the same website as the pictures of Mother. The sister entered the

apartment soon after DFPS’s arrival.

      The next day, a man who identified himself as Mother’s employer called

DFPS and told them he had hired Mother that weekend and had flown her to

California to work for his company, which produces pornographic films. He told

DFPS that Mother would be required to fly to California every other week for

training in video editing, and that other travel in Texas, Oklahoma, and Louisiana

would be required.    Mother claimed that after watching a video shoot, she

decided not to return to California because she ―[d]idn’t want to be in any

trouble.‖

      DFPS changed their plan for this family to termination and filed a motion to

modify possessory conservatorship in an emergency after learning of Mother’s

absence on her weekend visit and the reason for her absence. According to the

children’s service plans, the twins, B.S. and B.S. Jr., were developmentally

delayed and had asthma. At one year of age, they were unable to talk or chew

food. B.S. was diagnosed as failure to thrive. The infant, T.S., was described as

being ―stiff when held.‖ However, the children have adjusted well to their foster

family. DFPS’s plan is for them to be adopted permanently by their foster family.

      B. Criminal History

      Mother was charged with two crimes as a result of the assault at the

daycare. She pleaded guilty on September 21, 2007, to criminal mischief and

                                         9
assault with bodily injury and received deferred adjudication probation.           On

September 6, 2008, Mother again committed an assault and on October 7, 2008,

was convicted of that offense upon a plea of guilty. Her guilt was adjudicated

and her probation was revoked in her previous cases. Her admitted repeated

misrepresentations to obtain food stamps also suggests criminal conduct.

         Father’s criminal record was, in large part, proved up by criminal records

admitted at trial. At the time of trial, Father was incarcerated and awaiting trial for

multiple alleged offenses. Father had been placed on four years’ probation in

October 2001 for robbery by threats, and the probation had been revoked on

August 5, 2003. Father committed burglary of a vehicle on May 20, 2003, and

was convicted for that offense on August 7, 2003. These convictions form the

basis of the pending enhancement to the indictments against him at the time of

trial.

         Mother testified that Father assaulted her when she was approximately

four months pregnant with the twins.         He was convicted of that assault in

November 2006. Mother also testified that soon before the twins were born,

Father was in jail in Corsicana for possessing marihuana. Father also tested

positive for marihuana on the first drug test administered by DFPS in July 2007.

At the time of trial, Father was under indictment for aggravated robbery with a

firearm and robbery, both charges with enhancement paragraphs, and he was



                                           10
also charged with misdemeanor theft. Father had been in jail for sixteen months

when this case was tried on February 25, 2010.

                           III. Legal and Factual Sufficiency

      A. Standards of Review

      Both Mother and Father complain that the evidence presented at trial is

legally and factually insufficient to support the court’s termination of their parental

rights under section 161.001 of the Family Code.           A parent’s rights to ―the

companionship, care, custody, and management‖ of his or her children are

constitutional interests ―far more precious than any property right.‖ Santosky v.

Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397 (1982); In re M.S., 115
S.W.3d 534, 547 (Tex. 2003).          ―While parental rights are of constitutional

magnitude, they are not absolute. Just as it is imperative for courts to recognize

the constitutional underpinnings of the parent-child relationship, it is also

essential that emotional and physical interests of the child not be sacrificed

merely to preserve that right.‖ In re C.H., 89 S.W.3d 17, 26 (Tex. 2002). In a

termination case, the State seeks not just to limit parental rights but to erase

them permanently—to divest the parent and child of all legal rights, privileges,

duties, and powers normally existing between them, except for the child’s right to

inherit. Tex. Fam. Code Ann. § 161.206(b) (Vernon 2008); Holick v. Smith, 685
S.W.2d 18, 20 (Tex. 1985). We strictly scrutinize termination proceedings and

strictly construe involuntary termination statutes in favor of the parent. Holick,

                                           11
685 S.W.2d at 20–21; In re M.C.T., 250 S.W.3d 161, 167 (Tex. App.—Fort Worth

2008, no pet.).

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subsection (1) of the statute and must also prove that termination is

in the best interest of the child. Tex. Fam. Code Ann. § 161.001; In re J.L., 163
S.W.3d 79, 84 (Tex. 2005). Both elements must be established; termination may

not be based solely on the best interest of the child as determined by the trier of

fact. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). In

this case, the State alleged proof under subsections (D) and (E) of section

161.001 of the family code.     Those sections state that the court may order

termination of the parent-child relationship if the court finds that the parent has

either ―knowingly placed or knowingly allowed the child to remain in conditions or

surroundings which endanger the physical or emotional well-being of the child‖ or

―engaged in conduct or knowingly placed the child with persons who engaged in

conduct which endangers the physical or emotional well-being of the child.‖ Tex.

Fam. Code Ann. § 161.001 (D), (E).

      Termination decisions must be supported by clear and convincing

evidence. Tex. Fam. Code Ann. § 161.001; see 161.206(a). Evidence is clear

and convincing if it ―will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.‖         Id.

                                          12
§ 101.007 (Vernon 2008).       Due process demands this heightened standard

because termination results in permanent, irrevocable changes for the parent

and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J., 243
S.W.3d 611, 616 (Tex. 2007) (contrasting standards for termination and

modification).

      In reviewing the evidence for legal sufficiency in parental termination

cases, we must determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the grounds for termination were

proven. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). We must review all the

evidence in the light most favorable to the finding and judgment. Id. This means

that we must assume that the factfinder resolved any disputed facts in favor of its

finding if a reasonable factfinder could have done so.        Id.   We must also

disregard all evidence that a reasonable factfinder could have disbelieved. Id.

We must consider, however, undisputed evidence even if it is contrary to the

finding. Id. That is, we must consider evidence favorable to termination if a

reasonable factfinder could, and disregard contrary evidence unless a

reasonable factfinder could not. Id.

      We must therefore consider all of the evidence, not just that which favors

the verdict. Id. But we cannot weigh witness-credibility issues that depend on

the appearance and demeanor of the witnesses, for that is the factfinder’s

province.   Id. at 573, 574.   And even when credibility issues appear in the

                                         13
appellate record, we must defer to the factfinder’s determinations as long as they

are not unreasonable. Id. at 573.

      In reviewing the evidence for factual sufficiency, we must give due

deference to the factfinder’s findings and not supplant the judgment with our own.

In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We must determine whether, on

the entire record, a factfinder could reasonably form a firm conviction or belief

that the parents violated subsection (D) or (E) of section 161.001(1). Tex. Fam.

Code Ann. § 161.001; C.H., 89 S.W.3d at 28. If, in light of the entire record, the

disputed evidence that a reasonable factfinder could not have credited in favor of

the finding is so significant that a factfinder could not reasonably have formed a

firm belief or conviction in the truth of its finding, then the evidence is factually

insufficient. H.R.M., 209 S.W.3d at 108.

      ―Endanger‖ means to expose to loss or injury, to jeopardize. Boyd, 727
S.W.2d at 533; In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003,

no pet.). To prove endangerment under subsection (D), DFPS had to prove that

the parents (1) knowingly (2) placed or allowed the children to remain (3) in

conditions or surroundings that endangered their physical or emotional well-

being. See Tex. Fam. Code Ann. § 161.001(1)(D). Subsection (D) focuses on

dangerous conditions or surroundings that endanger the physical or emotional

well-being of the children.    In re J.A.J., 225 S.W.3d 621, 625 (Tex. App.—

Houston [14th Dist.] 2006) (op. on reh’g), judgm’t aff’d in part, rev’d in part by 243

                                           14
S.W.3d 611 (Tex. 2007).     It focuses on the suitability of the children’s living

conditions. Id. Thus, under (D), it must be the environment itself that causes the

children’s physical or emotional well-being to be endangered, not the parent’s

conduct. Id.

      Under (E), the relevant inquiry is whether evidence exists that the

endangerment of the children’s physical well-being was the direct result of the

parents’ conduct, including acts, omissions, or failures to act. See J.T.G., 121
S.W.3d at 125; see also Tex. Fam. Code Ann. § 161.001(1)(E). Additionally,

termination under (E) must be based on more than a single act or omission; the

statute requires a voluntary, deliberate, and conscious course of conduct by the

parent. J.T.G., 121 S.W.3d at 125; see Tex. Fam. Code Ann. § 161.001(1)(E). It

is not necessary, however, that the parents’ conduct be directed at the children

or that the children actually suffer injury. Boyd, 727 S.W.2d at 533; J.T.G., 121
S.W.3d at 125. The specific danger to the children’s well-being may be inferred

from parental misconduct standing alone. Boyd, 727 S.W.2d at 533; In re R.W.,

129 S.W.3d 732, 738 (Tex. App.—Fort Worth 2004, pet. denied). To determine

whether termination is necessary, courts may look to parental conduct occurring

both before and after the children’s birth. In re D.M., 58 S.W.3d 801, 812 (Tex.

App.—Fort Worth 2001, no pet.).

      [A] child’s exposure to continually unsanitary living conditions, his
      continued uncleanliness, his medical needs and lack of attention
      thereto, and his subjection to physically abusive parents are indicia

                                         15
      which may prove endangerment. He need not develop or succumb
      to a malady due to those conditions before it can be said that
      endangerment arises.

In re P.E.W., 105 S.W.3d 771, 777 (Tex. App.—Amarillo 2003, no pet.).

      B. Sufficient Evidence Supports Termination Under Sections
         161.001(D) and (E)

      We hold there is legally and factually sufficient evidence that both parents

knowingly placed the children in physically or emotionally dangerous conditions

and that their conduct endangered the children’s physical well-being. Since the

evidence pertaining to subsections 161.001(D) and (E) is so interrelated, we will

consolidate our review.

      DFPS has been referred three times. Twice they have ruled that there is

reason to believe that Mother was neglecting the children. Mother has a history

of abusive and assaultive behavior that the children witnessed or were made a

part of.   She continually placed the children in the environment where the

violence took place.

      Mother has not provided stable and sufficient housing for the children and

did not demonstrate a concrete plan to do so in the future. She did not put her

children first by initially working her services and only became cooperative when

she was offered financial assistance. Although Mother finally participated in her

services when she was released from jail, the evidence was sufficient for the trial

court to conclude that her conduct had, in fact, not improved and would continue


                                         16
to endanger her children. The evidence showed that immediately before the

children were returned to the Mother for the weekends, she posed for partially

nude pictures along with her friend ―Red.‖ Mother lied to the DFPS worker and

was not honest in court as to where she was working when the children were

being returned to her. She testified that she was not honest in her answers

concerning employment when attempting to obtain food stamps at that same

time. Even after working services, Mother allowed the children to be supervised

by ―Red‖ and other unapproved caregivers. She was not honest with the worker

when the children were delivered on their last weekend visit as she knew she

would not be at home with her children for their weekend visit. Instead of staying

with her children, Mother chose to go to California to earn some quick money

editing pornographic films.

      Father has a history of violent criminal conduct and substance abuse.

During the time that he was solely responsible for the four children, Father

showed that he was incapable of providing conditions that did not endanger their

physical or emotional well-being and that this environment did, in fact, create a

potential for danger which he was aware of but disregarded. See In re S.M.L.,

171 S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.). Father

had also failed to provide stable housing for the children. His future at the time of

trial was, at best, uncertain. Father admitted that if the children were released to

him on the day of trial, he would not be able to provide housing for them. Father

                                          17
initially refused services offered by DFPS. Although he was financially unable to

care for his children, he did not get the identification needed to obtain food

stamps and WIC. He also failed to complete the paperwork to enroll his children

in daycare. He did not explain why he did not follow through with the actions

necessary to obtain the benefits for his children. Father allowed the children to

remain in homemade diapers full of waste. Even when provided clothing, he did

not adequately dress them. Even when warned of the dangers of ―propping‖ an

infant’s bottle up while she drank, he continued to endanger the child by feeding

her in that fashion.

      Each parent repeatedly committed criminal acts that subjected them to the

possibility of incarceration. While imprisonment alone is not a basis to terminate

parental rights, it is an appropriate factor to consider. See In re M.R.J.M., 280
S.W.3d 494, 503 (Tex. App.—Fort Worth 2009, no pet.).            Each time these

parents were jailed, they were absent from their children’s lives and unable to

provide a home or support, which negatively impacted the children’s living

environment and emotional well-being. Id., see In re C.L.C., 119 S.W.3d 382,

393 (Tex. App.—Tyler 2003, no pet.) (holding that it is sufficient that the parent

was aware of the potential for danger to the child and disregarded that risk).

      We have reviewed the evidence thoroughly.         The clear and convincing

evidence supports the trial court’s finding that the environment provided for the

children, under both Mother’s and Father’s care, endangered the physical or

                                          18
emotional well-being of their children. Further, the clear and convincing evidence

supports the trial court’s finding that each parent engaged in a course of conduct

that endangered their children. Accordingly, we hold that the evidence is both

factually and legally sufficient to support the trial court’s termination findings

under subsections 161.001(D) and (E) as to both parents. We overrule Father’s

two issues and Mother’s second and third issues.

                              IV. Jurisdiction Issue

         Mother also complains that the trial judge in the 324th District Court

improperly presided over the trial and hearing on Appellants’ motions for new

trial.

         The 325th District Court of Tarrant County has continuing and exclusive

jurisdiction over this matter by virtue of issuing an order establishing the parent-

child relationship in November 2005. See Tex. Fam. Code Ann. § 155.001(a)

(Vernon 2008). However, the termination proceeding was heard by Hon. Jerry S.

Hennigan, presiding judge of the 324th District Court. The record indicates that

there were ―scheduling conflicts‖ that prevented the judge of the 325th District

Court to hear the case.     At the hearing on the motions for new trial, Judge

Hennigan explained that Judge Wells of the 325th District Court had ―sent out an

e-mail asking somebody to hear it because of the [scheduling] issues.‖ When

Mother argued at the hearing that the motions should be heard by the 325th

District Court because of its continuing, exclusive jurisdiction over the case,

                                          19
Judge Hennigan explained that the case remained in the 325th District Court and

that ―the 324th is not assuming jurisdiction of this case.‖ Mother argues that

without a motion for recusal or a motion to transfer, the 324th District Court

abused its discretion by hearing the case.

      To determine whether a trial court abused its discretion, we must decide

whether the trial court acted without reference to any guiding rules or principles;

in other words, we must decide whether the act was arbitrary or unreasonable.

Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire v. Cummings, 134 S.W.3d
835, 838–39 (Tex. 2004). Texas law grants broad power to district courts to act

for one another. In re U.S. Silica Co., 157 S.W.3d 434, 439 (Tex. 2005). The

Texas Constitution allows district judges to ―hold courts for each other when they

may deem it expedient.‖ Tex. Const. art. v, § 11. The Texas Government Code

states that judges in counties with two or more district courts ―may, in their

discretion, exchange benches or districts from time to time.‖ Tex. Gov. Code

Ann. § 24.303(a) (Vernon 2004). The government code also states,

      A district or statutory county court judge may hear and determine a
      matter pending in any district or statutory county court in the county
      regardless of whether the matter is preliminary or final or whether
      there is a judgment in the matter. The judge may sign a judgment or
      order in any of the courts regardless of whether the case is
      transferred. The judgment, order, or action is valid and binding as if
      the case were pending in the court of the judge who acts in the
      matter.

Id. § 74.094(a). Lastly, our rules of civil procedure state,


                                           20
      Where in such county there are two or more district courts having
      civil jurisdiction, the judges of such courts may, in their discretion,
      exchange benches or districts from time to time, and . . . any of them
      may in his own courtroom try and determine any case or proceeding
      pending in another court without having the case transferred . . . .

Tex. R. Civ. P. 330(e).

      It is therefore clear that a judge of the 324th District Court may hear and

render judgment in a case of the 325th District Court, without recusal or transfer

out of the 325th District Court. It was well within Judge Wells’s discretion to ask

Judge Hennigan to hear the case, and it was within Judge Hennigan’s discretion

to preside over the proceedings. Mother’s first issue is overruled.

                                        V. Conclusion

      Having overruled both of Father’s issues and all three of Mother’s issues,

we affirm the trial court’s judgment.



                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DELIVERED: November 10, 2010




                                            21